I disagree with the majority opinion, not because it does not reach the right conclusion, but because I am of the opinion that we have no jurisdiction of the appeal.
The act under consideration in this case (art. 4, ch. 24, S. L. 1935) is analogous in all respects to the Medical Practice Act. Sections 4242-4264, Comp. Laws 1909; sec. 4656, O. S. 1931, as amended by sec. 2, art. 7, ch. 24, S. L. 1935.
In construing the Medical Practice Act we have said that the State Board of Medical Examiners does not exercise judicial power and that its act in revoking or suspending a license is ministerial only. Jamieson v. State Board of Medical Examiners,35 Okla. 685, 130 P. 923; Freeman v. State Board, etc.,54 Okla. 531, 154 P. 56.
In the absence of constitutional sanction, this court is without power to entertain appeals from orders of administrative boards in matters purely ministerial; that is to say, the Legislature is without power by reason of section 1, art. 4, Constitution, to confer ministerial duties upon the court. Even though the parties have not raised the question of our jurisdiction, it is our duty to determine whether we have jurisdiction of the cause.
I am of the opinion that the appeal should be dismissed. *Page 245